Case 2:20-cv-14125-RLR Document 31 Entered on FLSD Docket 08/16/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 2:20-CV-14125-ROSENBERG/MAYNARD

  STEPHANIE BELL CORTES,

         Plaintiff,

  v.

  ANDREW SAUL, Commissioner,
  Social Security Administration,

         Defendant.
                                         /

       ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

         This matter is before the Court upon the Plaintiff’s Motion for Summary Judgment [DE

  24] which was previously referred to the Honorable Shaniek M. Maynard for a Report and

  Recommendation on any dispositive matters. On July 19, 2021, Judge Maynard issued a Report

  and Recommendation recommending that the Plaintiff’s Motion be denied. The Plaintiff filed

  objections. The Court has conducted a de novo review of Magistrate Judge Maynard’s Report

  and Recommendation, the objections, and the record and is otherwise fully advised in the

  premises.

         Upon review, the Court finds Judge Maynard’s recommendations to be well reasoned and

  correct. The Court agrees with the analysis in Judge Maynard’s Report and Recommendation

  and concludes that the Plaintiff’s Motion should be denied.

         For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

              1. Magistrate Judge Maynard’s Report and Recommendation [DE 29] is hereby
                 ADOPTED;

              2. The Plaintiff’s Motion for Summary Judgment [DE 24] is DENIED;
Case 2:20-cv-14125-RLR Document 31 Entered on FLSD Docket 08/16/2021 Page 2 of 2




            3. The Commissioner’s decision is AFFIRMED; and

            4. The Clerk of the Court is directed to CLOSE THIS CASE.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 16th day of

  August, 2021.




                                                _______________________________
                                                ROBIN L. ROSENBERG
                                                UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record
